NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


ERIC NORRIS, DOC #H52991,                   )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D18-3144
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed November 1, 2019.

Appeal from the Circuit Court for Polk
County; Neil A. Roddenbery, Judge.

Howard L. Dimmig, II, Public Defender,
and William L. Sharwell, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Cerese Crawford Taylor,
Senior Assistant Attorney General, Tampa,
for Appellee.



PER CURIAM.

             Affirmed.



NORTHCUTT, BLACK, and SALARIO, JJ., Concur.